Citation Nr: 1524784	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for left carpal tunnel syndrome.

3.  Entitlement to service connection for right carpal tunnel syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 1981. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a back problem and carpal tunnel syndrome (CTS) of the bilateral upper extremities.  In October 2009, the Veteran noted his disagreement with that determination and requested reconsideration of the decision.  Although the RO construed this as a "request to reopen" the prior decision, the Board finds that the October 2009 submission constitutes a timely notice of disagreement with the September 2009 rating decision, and that decision is the one on appeal to the Board.   See 38 C.F.R. § 20.201.  

In February 2015, the Veteran testified before the undersigned at a hearing held at the RO.  A transcript of this hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The VA examinations conducted in March 2010 and September 2010 are inadequate for rating purposes, as the March 2010 VA examiner did not provide an etiology opinion, and the etiology opinion provided by the September 2010 VA examiner did not include adequate rationale.  
Specifically, in describing the etiology of the left CTS, the examiner determined it was not caused by nor the result of left thumb injuries documented in service, to include hyperextension and left ulnar entrapment.  However, the Board notes that the hyperextension injury actually happened to the right thumb, not the left, thereby rendering the examiner's opinion of no probative value as it was based on an inaccurate factual premise.  Additionally, at his hearing the Veteran credibly described injuring both elbows by repeatedly striking them against the hatch of a tank he had to climb in and out of as while serving as a Combat Engineer Vehicle (CEV) driver, which should be considered by the examiner on remand.

Regarding the back disorder, the examiner opined that the May 1978 in-service back injury was a "self-limiting singularly documented occasion of back strain" that resolved during service.  However, as a May 1978 service treatment record includes the Veteran's statement that he had back pain prior to service, the possibility of a pre-existing back disorder must be considered on remand.

Finally, upon remand, any available VA treatment records should be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain any available VA treatment records.  

2.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any back disorder.  The Veteran's claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that this was done.  Special attention should be paid to the service treatment records reflecting episodes of back pain treated in service, as well as the history of the Veteran describing pre-service back pain shown in these records, and his lay history of post service continuity of symptoms.  The examiner should identify any current back disability or disabilities (including, but not limited to the diagnosed mild degenerative joint disease (DJD) of the lumbar spine).  

For each diagnosed back disorder, the examiner should address the following:  

(a) Did the back disorder clearly and unmistakably (obviously or manifestly) exist prior to his acceptance and enrollment into active military service?  

(b) If the answer to question (a) is "Yes," was the back disorder clearly and unmistakably (obviously or manifestly) not aggravated beyond its natural progression by such service? 

(c) If the answer to question (a) is "No," is it at least as likely as not (a 50 percent or greater probability) the back disorder was incurred in or is otherwise related to an event, injury, or disease in service from April 1979 to April 1981?

The examiner should provide a clinical rationale for all opinions expressed.  If the examiner is of the opinion that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

3.  Then schedule the Veteran for a VA examination to determine the nature and etiology of any neurological disorder(s) affecting the upper extremities.  The Veteran's claims folder should be made available to and reviewed by the examiner, and the examination report should reflect that this was done.  Special attention should be paid to the service treatment records reflecting hyperextension injury to the right thumb and left ulnar nerve entrapment with symptoms of numbness and paresthesias of the entire left arm, including multiple fingers of the left hand.  The lay history of the Veteran injuring his elbows climbing in and out of a vehicle's hatch and his lay evidence of continued symptoms post service should also be addressed.  The examiner should identify any current neurological disability or disabilities affecting the left upper extremity and right upper extremity (including, but not limited to the diagnosed CTS).  

For each diagnosed neurological disorder affecting the left and right upper extremity, the examiner should address the following:  

Is it at least as likely as not (a 50 percent or greater probability) that such disorder had its onset in service or is otherwise related to any incident of his military service from April 1979 to April 1981?  For purposes of providing this opinion, please accept as true that the Veteran's report of an injury to both elbows from repeatedly striking them against the hatch of a tank while serving as a CEV driver during active duty.  

A comprehensive rationale must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

4.  Thereafter, readjudicate the claims and issue a supplemental statement of the case, as appropriate.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

